Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments regarding the 103 rejection have been considered and they are not persuasive. 
Applicant argues, page 8,
Decusatis has not, and does not appear to, disclose or suggest obtaining two separate protocol types, where the types include (1) a protocol type supported by a second port of a second device and (2) a protocol type currently used by the second port to send information.

The examiner respectfully disagrees. Claim 1 does not state that the two protocol types are separate or different. A protocol type supported and a protocol type used by the second port can be the same protocol type. 
Applicant argues, page 9,
However, Applicant the cited combination has not been shown to teach or suggest that the link initialization frame is sent at a specific sublayer (i.e., the PCS) among the multiple sublayers. Therefore, Applicant respectfully submits that the proposed combination of Decusatis and Hussain has not been shown to teach or suggest that "a protocol type currently used by the second port to send information [is obtained] using a physical coding sublayer (PCS) code block" as recited in amended claim 1.

The examiner respectfully disagrees. Hussain clearly discloses the Ethernet PHY layer including the following sublayers: Physical Coding Sublayer (PCS), Physical Media Attachment Sublayer (PMA), and Physical Media Dependent Sublayer (PMD) ([0027]). Since a PCS sublayer is part of the PHY layer, if information is obtained using the PHY layer, the information 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Decusatis (WO 2014140952, cited in IDS) in view of Hussain (US20180013511).
Regarding claim 1, Decusatis discloses a communication method, comprising: 
obtaining, by a first device, a protocol type supported by a second port of a second device (figs 5, 7, [0028][0032-33], block 706, periodically sends link initialization frame (including protocol type (or protocol id) supported by the second device) from the server to the switch), wherein the protocol type supported by the second port of the second device comprises at least one of a flexible Ethernet protocol or a standard Ethernet protocol ([0002][0010][0032], switch ports can support Ethernet (or standard Ethernet), or FCoE, RoCE), and wherein a first port of the first device supports the flexible Ethernet protocol and the standard Ethernet protocol ([0002][0010][0032], switch ports can support Ethernet (or standard Ethernet), or FCoE, RoCE. Here, a flexible Ethernet protocol can replace the FCoE); 
determining, by the first device, a target protocol type based on the protocol type supported by the second port and a protocol type supported by the first port, wherein the target protocol type comprises the flexible Ethernet protocol or the standard Ethernet protocol ([0034-35], blocks 708, 710, determine whether the protocol identifier maps to a mode of operation of the switch or the protocol supported by the switch, if yes, the protocol can be the target protocol); and 
communicating, by the first device, with the second device based on the target protocol type through the first port and the second port ([0037], sends handshake response to ack the receiving of the protocol identifier).
obtaining, by the first device by using a physical coding sublayer (PCS) code block, a protocol type currently used by the second port to send information (Decusatis, [0033], the link initialization frame nay be sent at the physical layer (layer-one or physical coding sublayer code block); a protocol identifier to send as protocol identifier 522 can be set based on the default mode of operation (e.g., Ethernet)).
Decusatis does not explicitly disclose a first port of the first device supports the flexible Ethernet protocol and the standard Ethernet protocol.
Hussain discloses a first port of the first device supports the flexible Ethernet protocol and the standard Ethernet protocol (Hussain, [0010-11][0068], the generalized label allows different Ethernet PHY, such as 400G (flexible Ethernet) or 1 to n 100GBASE (standard Ethernet)). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
obtaining, by the first device by using a physical coding sublayer (PCS) code block, a protocol type currently used by the second port to send information (Hussain, [0027], a physical layer includes a PCS sublayer. Note, the industry standard of the PHY layer defines the PCS, PMA and PMD sublayers are in sequential, information is obtained using all the sublayers including the PCS sublayer).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Decusatis with the teachings given by 
	Claims 9 and 15 are rejected same as claim 1 noting that Decusatis and Hussain disclose a processor and a transceiver (Hussain, [0012]).


Regarding claim 2, Decusatis and Hussain disclose the method according to claim 1, wherein the communicating, by the first device, with the second device based on the target protocol type through the first port and the second port comprises at least one of: 
sending, by the first device, information to the second port of the second device based on the target protocol type through the first port (Decusatis, [0037], sends a handshake response to ack the receiving of the protocol identifier, Hussain, fig. 6) or
 receiving, by the first device based on the target protocol type through the first port, information sent from the second port of the second device.
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.
Claim 16 is rejected same as claim 2.

Regarding claim 4, Decusatis and Hussain disclose the method according to claim 1, wherein the obtaining, by the first device using a PCS code block, a protocol type currently used by the second port to send information comprises: 
when a first preset PCS code block is received, determining, by the first device, that the protocol type currently used by the second port to send information is the flexible Ethernet (Hussain, [0027], claim 1, the signal comprising a Flexible Ethernet Group Number identifying a FlexE Group to be configured); or 
when a first preset PCS code block is not received, determining, by the first device, that the protocol type currently used by the second port to send information is the standard Ethernet protocol (Decusatis, [0032], the default mode of operation can be read from the protocol and mode of operation configuration prior to transmitting the link initialization frame. That is, in case no preset code block regarding the mode of operation is received, the default mode of operation (e.g., Ethernet) can be used); Hussain, [0027], a physical layer includes a PCS sublayer). The motivation of the combination is same as in claim 1.
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claims 11, 14 and 18 are rejected same as claim 4.

Regarding claim 5, Decusatis and Hussain disclose the method according to claim 1, wherein the obtaining, by a first device, a protocol type supported by a second port of a second device comprises:
 receiving, by the first device through the first port based on the obtained protocol type currently used by the second port to send information, indication information indicating the protocol type supported by the second port (Decusatis, [0032], a protocol identifier to send as protocol identifier 522 can be set based on the default mode of operation (e.g., Ethernet) prior to transmitting the link initialization frame).
Claim 19 is rejected same as claim 5. 

Regarding claim 6, Decusatis and Hussain disclose the method according to claim 5, wherein: 
the indication information indicating the protocol type supported by the second port is carried in a control packet at a medium access control (MAC} layer (Decusatis, [0030-33], the link initialization frame nay be sent at link layer (layer-two or MAC)); or 
the indication information indicating the protocol type supported by the second port is carried in a control packet at another layer higher than a MAC layer (Hussain, [0006], RSVP signaling protocol (a higher layer protocol) may be used to configure the connections).
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.
Claims 13 and 20 are rejected same as claim 6.

Regarding claim 7, Decusatis and Hussain disclose the method according to claim 1, wherein the obtaining, by a first device, a protocol type supported by a second port of a second device comprises: 
when determining that the obtained protocol type currently used by the second port to send information is a non-preset protocol type, determining, by the first device, that the protocol type supported by the second port of the second device is the non-preset protocol type (Hussain, [0071-72], PHY number field is used to identify a particular Ethernet PHY. Currently the standards have defined the Ethernet PHY rate to be 100 Gb/s which are default or preset protocol. However, the Rate field 124 field may be used to indicate other PHY rates (e.g., 400 Gb/s, 1 Tb/s, etc.) or flexible Ethernet, which is the non-present protocol), wherein: 

a preset protocol type comprises the standard Ethernet protocol, and the non-preset protocol type comprises the flexible Ethernet protocol (Decusatis, [0026], a default mode of operation or preset protocol type;  Hussain, [0071-72], PHY number field is used to identify a particular Ethernet PHY. Currently the standards have defined the Ethernet PHY rate to be 100 Gb/s which are default or preset protocol. However, the Rate field 124 field may be used to indicate other PHY rates (e.g., 400 Gb/s, 1 Tb/s, etc.) or flexible Ethernet, which is the non-present protocol). 
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.
Claim 12 is rejected same as claim 7.

Regarding claim 8, Decusatis and Hussain disclose the method according to claim 1, wherein the obtaining, by a first device, a protocol type supported by a second port of a second device comprises: 
obtaining, by the first device using the PCS code block, the protocol type supported by the second port (Decusatis, [0033], the link initialization frame nay be sent at the physical layer (layer-one or physical coding sublayer code block); [0027][0032], a protocol identifier to send as protocol identifier 522 can be set based on the default mode of operation (e.g., Ethernet); Hussain, [0027], a physical layer includes a PCS sublayer). The motivation of the combination is same as in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474